Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders InnerLight Holdings, Inc. 867 East 2260 South Provo, UT84606 Gentlemen: We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated July 9, 2008 relating to the financial statements of InnerLight Holdings, Inc. which is contained in that Prospectus. We also consent to the reference to us and our Audit Report under the captions “Summary Financial Information” and“Experts” in the Prospectus. /s/ Linda Walden, CPA Walden Certified Public Accountant, P.A. Sunny Isles, Fl Dated:
